Title: To George Washington from John Christian Ehlers, 24 June 1789
From: Ehlers, John Christian
To: Washington, George



Bremen the 24th June 1789.

Be it known by these presents to all whom it may Concern, that betwext Henry Willmans Esqr. his danish Majestys Real Consol of Justice & Agent in the Name of his Excellency General

Washington Esqr. on one Side, and the Gardner John Christian Ehlers on the other Side, The following Contract is agreed upon and Concluded. The Said John Christian Ehlers engages himself to go from hence to New York by the Vessel called the Minerva Capt. David Kerr, and after his safe Arrival there immediatly to enter for the Space of four Years as Gardner into the Services of his Excellency General Washington Esqr.—to follow his Commands Strictly with Assiduity and Care, in the best maner he is able, in short to behave in such a Maner as to give Satisfaction to his Excellency and to do honour and Credid to himself.
In Consideration thereof Henry Willmans Esqr. Promisses in the name of his Excellency Vitz:
1st To give the afforesaid John Chris: Ehlers a free Passige as Cabbin Passinger from hence to New York, in the Ship called the Minerva Capt. David Kerr.
2d To have from the Time of entring into his Excell: Service Wittles, drink, and Lodging free.
3d To have his Wadges pay’d at the following Rate
12 guineas for the first Year
13 guineas for the Second Year
14 guineas for the Third Year &
15 guineas for the fourth Year
To be pay’d in hard Money of goold or Silver.
Lastly Agrees Henry Willman’s Esqr. in the Name of his Excellency to give the Whife of the aforesaid John Christ: Ehlers a free Passage to America in case she should resolve to follow her Husband.
To the Ratification hereof, and for the better Security of Both parties, they to a Double Copy of this Instrument put their own hands and zeal.
